 



EXHIBIT 10.1
May 25, 2005
(HA LOGISTICS INC. LOGO) [c97752c9775200.gif]
Mr. Barry Erdos
President and Chief Operating Officer Bear
Build-A-Bear Retail Management Inc.
1954 Innerbelt Business Ctr. Dr.
St. Louts, MO 63114-5760
RE: AGREEMENT FOR LOGISTICS SERVICES dated 02/24/2002
Dear Mr. Erdos
By this letter, HA Logistics, is requesting an extension for the above
referenced agreement. We request that Build-A-Bear extend the termination date
of the agreement until June 1, 2007 and agree to the changes to Exhibit B
Pricing attached.
The justification for the proposed time extensions is based on the current
agreement expiration of February 24, 2005.
If the extension request is granted, please signify by signing below, and
returning a copy of the signed letter to HA Logistics. Upon receipt, we will
then consider the agreement to have been extended until the date stated. If this
extension is not granted, or further information is needed before an extension
may be granted, please advise HA Logistics in writing within ten days of receipt
of this letter.
Thank you for your consideration to this request.
Sincerely
-s- Alan Hunman [c97752c9775201.gif]
Alan Huttmann
President



    The President and Chief Operating Officer Bear hereby agree to and approve
changes to Exhibit B Pricing and to the extension of the above reference
agreement until June 1, 2007.

     

/s/ Barry Erdos
          6/7/05
President
  Date

 



--------------------------------------------------------------------------------



 



Exhibit B
Pricing
United States Continental delivered charge of $ * per pallet.
Additional charges may apply if:

  1.   Origin of shipments move in excess of 25 miles outside of the two current
locations.     2.   Minimum line haul and delivery shipments drop in excess of *
percent from the expected minimum shipment of * pallets and $ * in pallet
billings.     3.   Delivered pricing for all stores outside of United States
Continent such as Hawaii, Canada and Alaska will be spot rates based on
Capacity.     4.   Commencing with the June 2006 billing, during the 2 year
contract period, rates shall be adjusted in May, and annually in May thereafter,
by the annual change in the Consumer Price Index (“CPI”). Changes in the CPI
will be determined by comparing the twelve month average CPI in effect for the
base year (January through December 2004) with the succeeding year twelve month
average. The percentage change between those two CPI years will be the price
adjustment rate. No retroactive contract price adjustment will be allowed.
Starting with May 1, 2006, each of the rates set forth in Exhibit B attached
hereto shall multiplied by the percentage change in the CPI, from 2004 to 2005
which when added to those rates will becoming the new adjusted rates.
Additionally changes in the CPI from 2005 to 2006 will be applied and added to
the then existing adjusted rates starting with May 1, 2007, pickups.

Exhibit E
Fuel Surcharge Index
The base fuel price will be per below. The weekly price issued each Monday by
the Department of Energy (DOE) will be used to determine the fuel surcharge
applicable for the next seven (7) days. Any adjustments in the fuel surcharge
will

* —   Redacted Text — Confidential treatment requested; omitted portions have
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



become effective 12:01 a.m. Tuesday, and remain in effect through 11:59 p.m. on
the following Monday. The table below provides the applicable fuel surcharge
amounts.
DOE NATIONAL FUEL SURCHARGE
POSTED PRICE/GALLON (AS A PERCENT OF LINE HAUL)

  • For fuel prices in excess of $ * per gallon, add * % for each five cent per
gallon increase in fuel price.

The current DOE index price can be viewed at www.eia.doe.gov or by calling
(202) 586-6966

     
FSC FOR ALL BAB SHIPMENTS
  FSC FOR ALL BAB SHIPMENTS
FROM
  FROM
ST LOUIS DISTRO CENTER
  LOS ANGELES DISTRO CENTER
DOE PRICE PER
   
GALLON
  DOE PRICE PER GALLON
                        BILL
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
                          BILL
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *
$ *                   % *

ADD * % FOR EACH ADDITIONAL *
CENTS PER GALLON



* —   Redacted Text — Confidential treatment requested; omitted portions have
been filed separately with the Securities and Exchange Commission.

 